Dyax Corp. has requested that portions of this document be accorded confidential
treatment pursuant to Rule 24b-2 promulgated under the Securities Exchange Act
of 1934, as amended. Confidential materials omitted and filed separately with
the Securities and Exchange Commission.  Asterisks [*****] denote such omission.




CONFIDENTIAL DOCUMENT
Exhibit 10.8(a)
 
 
DISTRIBUTION AGREEMENT
 
This Distribution Agreement (this “Agreement”) is entered into as of the 11th
day of August, 2011 (the “Effective Date”), by and between Walgreens Infusion
Services, Inc., a Delaware corporation (“Walgreens”), and Dyax Corp., a Delaware
corporation (“Dyax”).  Walgreens and Dyax are referred to herein together as the
“Parties” and separately as a “Party.”
 
RECITALS
 
WHEREAS, Walgreens is interested in providing certain services for the benefit
of Dyax, and Dyax is interested in providing Walgreens access to the
pharmaceutical product known as Kalbitor® (ecallantide) as more formally
described on Exhibit A (the “Product”); and
 
WHEREAS, the Parties are entering into a Services Agreement (the “Services
Agreement”) pursuant to which Walgreens will, upon the terms and conditions set
forth in such agreement, provide certain services related to the arrangements
contemplated by this Agreement;
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
ARTICLE I – DEFINITIONS; CONSTRUCTION
 
Terms used herein and not otherwise defined are used with the same meanings as
in the Services Agreement.  The captions of this Agreement are for convenience
of reference only and in no way define, describe, extend, or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement.  The language of this Agreement shall be deemed to be the language
mutually chosen by the Parties and no rule of strict construction shall be
applied against either Party.
 
ARTICLE II – Intentionally Deleted
 
ARTICLE III – DISTRIBUTION
 
3.1            Engagement.  Upon the terms and conditions set forth herein, Dyax
hereby engages Walgreens, on an exclusive basis, to distribute and dispense
Product to Active Patients in the Territory in connection with the provision of
Infusion Services by Walgreens under the Services Agreement.  Walgreens hereby
accepts such engagement and shall distribute and dispense Product in a
professional and responsible manner and in accordance with the terms of this
Agreement and Applicable Law.
 
3.2            Exclusive Engagement.
 
(a)  
Dyax Commitments.  From and after the Effective Date, Dyax shall not authorize
or appoint any Person other than Walgreens to distribute or dispense Product to
Active Patients in the Territory for use in connection with Infusion Services
provided by Walgreens under the Services Agreement nor shall Dyax itself
distribute or dispense Product to Active Patients in the Territory for use in
connection with Infusion Services provided by Walgreens under the Services
Agreement.  Except as expressly provided in the preceding sentence, nothing
herein shall in any way limit Dyax’s ability to distribute or dispense Product
otherwise than to Active Patients in the Territory in connection with the
provision of Infusion Services by Walgreens under the Services Agreement.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  
Walgreens Commitments.

 
(i)  
Walgreens shall not sell, distribute or dispense Product obtained by it from
Dyax hereunder except in connection with the provision of Infusion Services to
Active Patients under the Services Agreement.

 
(ii)  
During the Term, Walgreens shall not Disadvantage the Product in any way in the
Territory.  For purpose of this Section 3.2(b)(ii), “Disadvantage” shall mean
performing any activities that are intended to encourage the utilization of a
Competing Product over the Product; provided however that Disadvantage shall not
include, and Walgreens shall be permitted to take any actions related to any of
the following:   (a) formularies mandated by a third party payor; (b) discussing
or counseling any patient of Walgreens regarding any co-pay or cost differential
between Product and any Competing Product; or (c) counseling any Walgreens
patient regarding any information which Walgreens reasonably believes it is
ethically and professionally bound by applicable laws to communicate to
Walgreens’ patient.

 
3.3            Purchase of Product.  Provided Dyax fulfills its obligations
under Section 3.2(a) above, Walgreens shall: (i) purchase Product only from Dyax
(or its third party logistics provider acting on Dyax’s behalf) and no other
supplier, and (ii) distribute and dispense only Product that it has purchased
from Dyax.  Walgreens shall fill prescriptions for Product only with Product and
shall not substitute other products except to the extent related to any of the
circumstances described in Section 3.2(b)(ii)(a), (b) or (c).
 
3.4           Purchase Price.  The price payable by Walgreens to Dyax for all
Product purchased by Walgreens hereunder shall be the [*****] less [*****]
percent ([*****]%) (the “Purchase Price”).  Dyax shall notify Walgreens in
writing (including via email or other electronic communication) of any changes
to [*****] that occur during the Term of this Agreement.
 
3.5            Orders & Payment.
 
(a)  
Orders.  From time to time, Dyax shall sell, and Walgreens may purchase, the
Product in accordance with the terms and conditions of this Agreement.  To
purchase the Product, Walgreens may issue a purchase order, on its form, by
electronic transmission, fax, or telephone, from time to time.  In the event of
any conflict between any such purchase order and the terms of this Agreement,
the terms of this Agreement shall control, and no terms set forth in any such
purchase order that are in addition to the terms explicitly contemplated by this
Agreement shall have any force or effect.

 
(b)  
Payment.  Walgreens shall pay the Purchase Price for the Product in effect as of
the date of issue of Walgreens’ purchase order.  Payment term for all orders of
Product is [*****], [*****] from date of receipt of a correct invoice.  On all
undisputed balances exceeding sixty (60) days from invoice receipt, Walgreens
shall pay interest equal to the lesser of (a) [*****]% per month and (b) the
maximum allowed by Applicable Law.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
2 of 28

--------------------------------------------------------------------------------

 
 
(c)  
Taxes.  All charges are exclusive of federal, state and local excise, sales, use
and other taxes now or hereafter levied or imposed on the Product.  Walgreens
and Dyax acknowledge and agree that all purchases of Products by Walgreens from
Dyax pursuant to this Agreement are purchases for resale by Walgreens to its
patients.  For sales and use tax purposes, Walgreens and Dyax agree to treat
such purchases accordingly and not charge sales and use tax to
Walgreens.  Unless otherwise agreed by the Parties in writing, neither Party
will take a position with respect to a taxing authority that is inconsistent
with this Agreement.  Further, each Party agrees to provide reasonable
cooperation and/or assistance to the other Party in the event such other Party
is audited by, or is engaged in a dispute with, a taxing authority relating to
the Products. Upon request, Walgreens shall provide to Dyax copies of tax or
other levy exemption certificates acceptable to the taxing or levying
authorities of all relevant jurisdictions.

 
3.6            Delivery.
 
(a)  
Product Delivery; Risk of Loss.  Dyax (or its third party logistics provider)
will deliver all Product ordered by Walgreens to any delivery point designated
in the applicable purchase order (the “Delivery Point”).  Dyax will pay all
costs associated with delivering the Products to the Delivery Point including,
without limitation, freight, rigging, warehousing, commission to selling agents
and insurance.  Title to, and risk of loss of, all Product shall pass to
Walgreens upon transfer of possession to Walgreens (or its agents) at the
Delivery Point.

 
(b)  
Time of Delivery.  Dyax shall make commercially reasonable efforts to ship all
Product ordered by Walgreens within [*****] Business Days of order
placement.  Walgreens acknowledges and agrees that Dyax may not be able to fill
all orders completely or within a specified time due to shortages or other
causes and such inability shall not constitute a breach of this
Agreement.  Walgreens reserves the right to cancel all or any part of any
transaction if Product is not delivered within [*****] Business Days after the
date specified in Walgreens’s purchase order, and the acceptance by Walgreens of
any previous or future deliveries on dates other than those specified shall not
constitute a waiver of Walgreens’ rights hereunder.

 
3.7            Inspection of Product.  Walgreens shall examine the Product upon
delivery at Walgreens’s designated facility and shall notify Dyax in writing
(including via email or other electronic communication) within [*****] Business
Days of any problems relating to the quantity of Product delivered or any defect
in any of the Product that is reasonably discoverable upon visual inspection of
the Product without opening individual Product units.
 
3.8            No Alteration.  Walgreens shall not alter the Product in any way,
including the packaging thereof, without Dyax’s written consent (except to
remove the Product from the shipping containers) and shall not alter the Product
labeling, except to add a prescription label to the Product upon dispensing or
shipment, as required by Applicable Law.
 
3.9            Storage Conditions.  Walgreens will maintain Product stored at,
and shipped from, its facilities under the Product storage, shipment and
handling requirements set forth in the FDA-approved labeling.  Walgreens shall
notify Dyax within [*****] Business Days from the date on which Walgreen becomes
aware of any deviation from such requirements so that Dyax can determine whether
any further action must be taken with respect to such Product.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
3 of 28

--------------------------------------------------------------------------------

 
 
3.10          Returns.  Dyax (or Dyax’s third party logistics provider acting on
Dyax’s behalf) shall accept and process returns of Product purchased by
Walgreens hereunder in accordance with Dyax’s Product Returns Policy, as it may
be amended from time to time by Dyax.  A copy of Dyax’s Product Returns Policy
in effect as of the Effective Date is attached to this Agreement as Exhibit
B.  The terms and conditions of the Product Returns Policy attached hereto as
Exhibit B (“Returns Policy”) are incorporated herein by reference; provided,
however, that notwithstanding the terms of the Returns Policy, the following
clarifications with respect to the Returns Policy shall apply:
 
(a)  
Insurable Causes.  When used in the Returns Policy, the phrase “insurable
causes” shall mean causes due to acts of God such as fires, floods, and
windstorms.

 
(b)  
Cash Refund.  All unused return credits remaining at the expiration or early
termination of this Agreement shall be paid to Walgreens in the form of
certified check within [*****] days from the date of such expiration or early
termination, as applicable.

 
3.11          Product Inventories & Shipment.
 
(a)  
Inventory Levels.  During the Term, unless otherwise agreed by Dyax in writing
(including via email or other electronic communication) and subject to 3.11(b),
at a minimum Walgreens shall, at each CIS that is then currently providing
Infusion Services to an Active Patient:  (i) maintain an inventory of [*****]
units of Product at all times for those CIS that provide Infusion Services to
[*****] Active Patients or less; and (ii) maintain an inventory of [*****] units
of Product at all times for those CIS that provide Infusion Services to [*****]
Active Patients or more.

 
(b)  
Supply Shortages.  Walgreens shall have no obligation to maintain the minimum
inventory levels described in Section 3.11(a) if Product is unavailable from
Dyax.

 
(c)  
Inventory Maintenance Fee.  In consideration of the performance by Walgreens of
the inventory obligations set forth in this Section 3.11 and the logistical,
storage and warehousing services related to same, Dyax shall pay a [*****] fee
to Walgreens equal to [*****].  [*****].   Walgreens shall submit a [*****]
invoice to Dyax setting forth any amounts then due from Dyax to Walgreens
hereunder for the preceding [*****].  Payment of each such invoice shall be due
within [*****] days of Dyax's receipt of the invoice.  On all undisputed
balances exceeding [*****] days from invoice receipt, Dyax shall pay interest
equal to the lesser of (a) [*****]% per [*****] and (b) the maximum allowed by
Applicable Law.

 
3.12          Suspension, Recalls and Government Notices.
 
(a)  
Suspension.  Upon written notification by Dyax to suspend distribution and
dispensing of Product, Walgreens immediately shall suspend its distribution and
dispensing of Product.  If the suspension continues for more than [*****] weeks,
Dyax shall repurchase Product in saleable condition held in inventory by
Walgreens at the price paid for such Product by Walgreens.  All repurchased
Product shall be returned to Dyax (or Dyax’s third party logistics provider) at
Dyax’s expense.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
4 of 28

--------------------------------------------------------------------------------

 
 
(b)  
Recalls.

 
(i)  
Recall Procedures.  Dyax shall promptly notify Walgreens of any recalls or
market withdrawals initiated by Dyax or required by the FDA or any other
governmental agency.  Walgreens shall notify Dyax promptly of any event or
circumstance that Walgreens reasonably believes may necessitate a recall or
market withdrawal.  Upon receipt of notice of a recall or market withdrawal from
Dyax, Walgreens shall administer such recall or market withdrawal under the
reasonable direction of Dyax.  Dyax shall provide Walgreens with a form letter
to be used in connection with notice of any recall or market withdrawal, and
shall, to the extent practicable, provide Walgreens the opportunity to review
and comment on such letter.  Dyax shall be responsible for the mailing,
shipping, and reasonable administrative expenses incurred by Walgreens in
connection with the recall or market withdrawal, plus a reasonable service fee
as mutually agreed upon in advance by the Parties.    Notwithstanding the
foregoing, to the extent that such recall or market withdrawal arises or results
from (A) the negligence or intentional misconduct of Walgreens or its Affiliates
or any of its or their employees or agents, (B) the failure of Walgreens to
provide in a timely manner any notice required to be given by Walgreens to Dyax
pursuant to Section 3.9, or (C) the breach by Walgreens of this Agreement, then,
in all such instances ((A), (B), and (C)), Walgreens shall bear and be
responsible for those out-of-pocket costs incurred by Dyax to effectuate the
recall or market withdrawal as well as the actual cost to manufacturer those
Products that replaced the recalled Products.

 
(ii)  
Investigations; Cooperation.  Walgreens shall reasonably cooperate with Dyax in
investigating any Adverse Event, Product Complaint or Product failure that
results in a recall or market withdrawal and any reasonable, documented,
out-of-pocket cost involved with such investigation shall be reimbursed by Dyax,
except to the extent that such recall or market withdrawal arises or results
from (A) the negligence or intentional misconduct of Walgreens or its Affiliates
or any of its or their employees or agents, (B) the failure of Walgreens to
provide in a timely manner any notice required to be given by Walgreens to Dyax
pursuant to Section 3.9, or (C) the breach by Walgreens of this Agreement, in
which event (any of (A), (B), or (C))Walgreens shall bear and be responsible for
those out-of-pocket costs incurred by Dyax to conduct such investigation.

 
(c)  
Government Notices.  Each Party shall provide the other with a copy of any
correspondence or notices it receives from the FDA or other governmental entity
specifically relating to activities conducted under this Agreement no later than
[*****] Business Days following such receipt.

 
3.13          Product Promotion.  Walgreens warrants that any information it
provides to any Patient, healthcare provider or other Person regarding Product
will be truthful and non-misleading and will comply with Applicable Law.
 
3.14          Diversion.  Walgreens shall notify Dyax in writing (including via
email or other electronic communication) promptly within [*****] Business Days
from the date on which Walgreens has actual knowledge that a person or entity is
diverting or attempting to divert Product.  For the purposes of this Section
3.15, “diverting” means the unauthorized sale or distribution of Product.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
5 of 28

--------------------------------------------------------------------------------

 
 
3.15          Representations & Warranties.
 
(a)  
Product Pricing.  Walgreens represents, warrants and covenants that no discount
provided or other payment made pursuant to this Agreement is intended in any way
as a discount related to a drug formulary and has not been negotiated or
discussed between the Parties in connection with any drug formulary.

 
(b)  
Fees.  Each party acknowledges and agrees that any rebates or discounts that may
be provided for in this Agreement are intended to be (i) “discounts or other
reductions in price” as contemplated by U.S.C. § 1320a-7b (b) (3) (A) and (ii)
fully compliant with the “discount” safe harbor provided at 42 CFR 1001.952 (h),
regardless of how titled.  As such, both parties agree to comply with all of
their respective obligations under 42 CFR 1001.9952(h) with respect to all of
the discounts and rebates described herein (if any).  The discounts and rebates
set forth in this Agreement were all arrived at as a result of arm’s length
transactions.  Each party further acknowledges and agrees that, to the extent it
may be required to do so under applicable state or federal law, it shall
properly disclose and appropriately reflect to the respective governmental body
the discount and rebate amounts set forth herein.

 
(c)  
Licensure.  Walgreens represents and warrants that it now has and shall maintain
in full force during the Term all applicable federal and state pharmacy and
other licenses or approvals required under Applicable Law and regulations to
fulfill its obligations under this Agreement in each jurisdiction in the
Territory.  Walgreens promptly shall notify Dyax of any denials, revocations or
suspension of license or registrations by any state or federal agency or any
other regulatory authority in the Territory.

 
(d)  
Dyax Representations and Warranties.  Dyax hereby represents and warrants to
Walgreens that, at the time of delivery of Product by Dyax to Walgreens
hereunder: (i) such Product shall not in any material respect be adulterated,
misbranded or otherwise prohibited within the meaning of the FFDCA or within the
meaning of any applicable state or local law; (ii) such Product will be
merchandise that may be introduced and delivered into interstate commerce under
the provisions of Section 301 of the FFDCA or Section 351 of the Public Health
Service Act; (iii) Dyax (or as applicable its designated third-party logistics
provider) has and will maintain, in full force and effect, all licenses and
permits required under Applicable Law for Dyax to sell and distribute such
Product under this Agreement; (iv) such Product will be the subject of a duly
approved Biologics License Application and may be legally transported or sold
under Applicable Laws; (v) such Product will have been approved by each
applicable governmental authority for commercial sale and shipment of such
Product within the Territory; and (vi) Dyax either (A) owns or holds the duly
approved Biologics License Application, as such term is used in the Public
Health Service Act, Title 21, United States Code, as amended, for such Product,
or (B) is otherwise considered the “manufacturer” of such Product within the
meaning of any applicable federal, state or local law relating to pedigrees.

 
3.16          No Other Warranties.  Except as expressly provided in this
Agreement, neither Party makes any representations or warranties to the other
Party, express or implied, either in fact or by operation of law, by statute or
otherwise, and each Party specifically disclaims any express or implied
representations and warranties of merchantability or fitness for a particular
purpose.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
6 of 28

--------------------------------------------------------------------------------

 
 
3.17          Discounts.  To the extent that Walgreens receives rebates,
discounts, incentives or any other price reductions from Dyax as a result of
purchases made under this Agreement, Dyax shall, in accordance with 42 C.F.R.
1001.952(h)(2)(iii)(B), fully and accurately report such rebates, discounts,
incentives or price reductions on any invoices, coupons or statements submitted
by Dyax to Walgreens.  To the extent that Walgreens receives rebates, discounts,
incentives or any other price reductions from Dyax as a result of purchases made
under this Agreement, Walgreens may have an obligation to report such rebates,
discounts, incentives or price reductions to federal or state health care
programs pursuant to 42 C.F.R. 1001.952(h)(l).
 
3.18          Dating.  Dyax shall ship Product to Walgreens with at least
[*****] months shelf life remaining, unless otherwise agreed in writing
(including via email or other electronic communication) by Walgreens.
 
3.19          Walgreens’ Policies.  Dyax is subject to all policies, procedures,
terms and conditions as posted on Walgreens’ SupplierNet website located at
https://vendor.walgreens.com and all such policies, terms and conditions, as
updated from time to time, are hereby incorporated herein and made a part
hereof.  Further, Walgreens Post Audit Policy, posted at
https://vendor.walgreens.com, is hereby incorporated herein and made a part
hereof.
 
ARTICLE IV – REPORTS & RECORDS
 
4.1            Maintenance and Provision of Records and Reports.  Walgreens
shall maintain accurate records relating to its activities hereunder in
accordance with its normal business practices and all applicable laws.  No more
often than once every [*****] months, Dyax shall have the right, subject to and
in compliance with HIPAA, any applicable state medical records confidentiality
statute or regulation or other provisions of Applicable Law and at Dyax’s sole
cost and expense, to examine Walgreens’ records directly relating to the Product
and Walgreens’ activities hereunder during Walgreens’ normal business hours;
provided that Dyax delivers a summary of the audit procedures to Walgreens
[*****] days prior to such audit and provides a copy of the audit results
promptly upon completion of the audit.
 
4.2            Intentionally Deleted.
 
4.3            Intentionally Deleted.
 
4.4            Delivery of Records and Reports.  Upon expiration or termination
of this Agreement, and in compliance with Sections 4.5 and 4.6, Walgreens shall,
as and to the extent permitted by HIPAA, any applicable state medical records
confidentiality statute or regulation or other provisions of Applicable Law and
at Dyax’s sole cost and expense, provide Dyax with copies of all records
maintained by Walgreens regarding its activities under this
Agreement.  Walgreens shall use commercially reasonable efforts to provide such
records to Dyax within [*****] days of the effective date of such expiration or
termination.
 
ARTICLE V – TRADEMARKS, SERVICE MARKS AND TRADE NAMES
 
5.1            Dyax IP.  Dyax hereby grants to Walgreen a nonexclusive,
nontransferable, royalty free license to use Dyax’s trademarks, service marks,
trade names, trade dress, copyrights and rights of publicity associated with
Products (collectively, “Dyax IP”) for the purpose of Walgreens’ marketing,
promoting or selling Products hereunder.  Dyax IP (whether owned by Dyax or
licensed to Dyax) shall remain the exclusive property of Dyax, and the use
thereof by Walgreens shall inure to the exclusive benefit of Dyax.  This
Agreement shall not constitute a license to use Dyax’s IP for any other
purpose.  Upon expiration or termination of this Agreement for whatever reason,
use by Walgreens of Dyax’s IP shall cease.  If, for any reason, Dyax’s IP are
not available for general commercial use at any time during the term of this
Agreement, or if Dyax determines to modify or supplement same, any reasonable
costs incurred by Walgreens in revising promotional material, documents or
literature shall be reimbursed by Dyax.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
7 of 28

--------------------------------------------------------------------------------

 
 
5.2            Walgreens IP.  Dyax will not use the name(s), trademark(s) or
trade name(s), whether registered or not, of Walgreens in any publicity or press
releases or advertising or in any manner, including customer lists, without
Walgreens’ prior written consent.  Walgreens shall timely respond to any request
for such consent.  Consent by Walgreens shall not be valid unless obtained from
Walgreens President, Infusion and Respiratory Services, and such consent shall
not be unreasonably withheld.  Walgreens’ name(s), trademark(s), trade name(s),
and all other intellectual property in which it has an interest (whether owned
by Walgreens or licensed to Walgreens) shall remain the exclusive property of,
and the use thereof by Dyax shall inure to the exclusive benefit of, Walgreens,
and, upon expiration or termination of this Agreement for whatever reason, use
thereof by Dyax shall cease.
 
5.3            Protection of Dyax's Intellectual Property Rights.  Walgreens
shall not at any time do anything which may reasonably be expected to impair the
rights of Dyax in the Dyax IP.  Walgreens shall not obtain or assert any claim
to any patent, copyright or trademark protection relating to the Product or Dyax
IP (whether owned by Dyax or licensed to Dyax) anywhere in the world, and any
rights so obtained shall, upon Dyax's request, be immediately transferred by
Walgreens to Dyax.
 
ARTICLE VI – CONFIDENTIAL INFORMATION
 
6.1            Confidentiality Obligations. From time to time, either Party (the
“Disclosing Party”) may disclose or make available to the other Party (the
“Receiving Party”), whether orally or in physical form, confidential or
proprietary information concerning the disclosing party and/or its business,
products or services, which shall include information relating to the quantities
of Product purchased, pricing, service fees and proposals, operating and sales
data, information about processes, systems, strategic plans, business plans,
financial information,  and other information concerning the Product, patients
or physicians (together, “Confidential Information”) in connection with this
Agreement.  Subject to the provisions of Sections 6.2 and 6.3, at all times
during the Term and for five (5) years following the end of the Term, the
Receiving Party (a) shall keep completely confidential and shall not publish or
otherwise disclose any Confidential Information furnished to it by the
Disclosing Party, except to those of the Receiving Party's employees,
Affiliates, or consultants who have a need to know such information to perform
such Party's obligations hereunder (and who shall be advised of the Receiving
Party's obligations hereunder and who are bound by confidentiality obligations
with respect to such Confidential Information no less onerous than those set
forth in this Agreement) (collectively, "Recipients") and (b) shall not use
Confidential Information of the Disclosing Party directly or indirectly for any
purpose other than performing its obligations or exercising its rights
hereunder.  The Receiving Party shall, at its expense, return the Disclosing
Party's Confidential Information as soon as practicable after the end of the
Term.
 
6.2            Exceptions to Non-Disclosure Restriction.  The Receiving Party's
obligations set forth in this Agreement shall not extend to any Confidential
Information of the Disclosing Party:
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
8 of 28

--------------------------------------------------------------------------------

 
 
(a)  
that is or hereafter becomes part of the public domain by public use,
publication, general knowledge or the like through no wrongful act, fault or
negligence on the part of the Receiving Party or its Recipients;

 
(b)  
that is received from a third party without restriction and without breach of
any agreement between such third party and the Disclosing Party;

 
(c)  
that the Receiving Party can demonstrate by competent evidence was already in
its possession without any limitation on use or disclosure prior to its receipt
from the Disclosing Party;

 
(d)  
that is generally made available to third party by the Disclosing Party without
restriction on disclosure; or

 
(e)  
that the Receiving Party can demonstrate by competent evidence was independently
developed by the Receiving Party.

 
6.3            Disclosure.
 
(a)  
Except as otherwise provided in this Agreement, each Party may disclose
Confidential Information of the Disclosing Party to the extent that such
disclosure is:

 
(i) made in response to a valid order of a court of competent jurisdiction or
other governmental body of competent jurisdiction; provided, however, that, if
permitted by Applicable Law, the Receiving Party shall first have given notice
to the Disclosing Party and given the Disclosing Party a reasonable opportunity
to quash such order or to obtain a protective order requiring that the
Confidential Information or documents that are the subject of such order be held
in confidence by such court or governmental body or, if disclosed, be used only
for the purposes for which the order was issued; and provided further that the
Confidential Information disclosed in response to such court or governmental
order shall be limited to that information that is legally required to be
disclosed in such response to such court or governmental order; or
 
(ii) otherwise required by Applicable Law, in the opinion of legal counsel to
the Receiving Party.
 
(b)  
Receiving Party may disclose Confidential Information to the extent that such
disclosure is made to Regulatory Authorities as required in connection with any
filing, application or request for Regulatory Approval; provided, however, that
reasonable measures shall be taken to assure confidential treatment of such
information.

 
6.4            Remedies.  Each Party agrees that any breach of the provisions of
this Section 6 by a Party will cause severe and irreparable damage to the other
Party.  In the event of any violation of this Section 6, the breaching Party
agrees that the other Party shall be authorized and entitled to seek from any
court of competent jurisdiction injunctive relief, whether preliminary or
permanent, without the necessity of proving irreparable harm or monetary
damages, as well as any other relief permitted by Applicable Law.  The breaching
Party agrees to waive any requirement that the other Party post bond as a
condition for obtaining any such relief.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
9 of 28

--------------------------------------------------------------------------------

 
 
ARTICLE VII – LIABILITY, INDEMNIFICATION AND INSURANCE
 
7.1            Indemnification.
 
(a)  
Except for those Damages (as hereafter defined) for which Dyax has an obligation
to indemnify Walgreens pursuant to Section 7.1(b), Walgreens agrees to defend,
indemnify and hold harmless Dyax and its officers, directors, employees and
agents from and against any and all demands, claims, actions, causes of action,
assessments, liabilities, losses, damages, costs and expenses, including
interest, penalties and disbursements and reasonable attorneys’ fees brought or
sought by a third party (collectively, “Damages”), insofar as such Damages are
imposed upon or incurred by Dyax or its officers, directors, employees or agents
as a proximate result of any breach by Walgreens of any of its material
representations, warranties, covenants or other obligations under this
Agreement.

 
(b)  
Except for those Damages for which Walgreens has an obligation to indemnify Dyax
pursuant to Section 7.1(a), Dyax agrees to defend, indemnify and hold harmless
Walgreens and its officers, directors, employees and agents from and against any
and all Damages insofar as such Damages are imposed upon or incurred by
Walgreens or its officers, directors, employees or agents as a proximate result
of: (i) a breach by Dyax of any of its representations, warranties, covenants or
other obligations under this Agreement, (ii) any negligence or willful
misconduct of Dyax in connection with this Agreement or the Services Agreement,
(iii) any design, trade dress, trade secret, patent, trademark or copyright
litigation, including any claims of direct, contributory, or willful
infringement, or inducement to infringe, now existing or hereafter commenced
with respect to any or all items delivered by Dyax to Walgreens hereunder or
under the Distribution Agreement, or (iv) any claims or demands of any kind
which any purchaser or user of Product may make against Walgreens arising from
the use thereof or from any patent or hidden defects in the quality of the
Product.  Walgreens Damages expressly include the costs, including attorney
fees, of investigating and defending threatened or actual criminal charges that
are the proximate result of any conduct described in clauses (i), (ii), (iii)
and (iv) of the preceding sentence.

 
(c)  
Indemnification Procedure.  A party seeking indemnification under this Section
7.1 (the “Indemnitee”) shall promptly notify the indemnifying party (the
“Indemnitor”) in writing of any claim in respect of which the Indemnitee claims
such indemnification hereunder, provided however, that the failure to given such
notice shall not relieve the Indemnitor of its obligations hereunder except to
the extent that the Indemnitor is materially prejudiced by such
failure.  Further, the Indemnitee shall provide the Indemnitor sole control of
the defense and/or settlement thereof with counsel reasonably satisfactory to
the Indemnitee; provided, however, that the Indemnitee reserves the right to
retain its own counsel to defend itself in, but not control the defense of, such
suit, at its own expense, unless the interests of the Indemnitee and the
Indemnitor in the suit conflict in such a manner and to such extent as to
require, consistent with applicable standards of professional responsibility,
the retention of separate counsel for the Indemnitee, in which case, the
Indemnitor shall pay for one separate counsel chosen by the Indemnitee.  In the
event the Indemnitor and/or its retained counsel fail to promptly provide such
defense, or, having commenced such defense, fail to diligently proceed with such
defense, the Indemnitee shall have the right to assume the defense of any such
matter through legal counsel of its own choosing and the Indemnitor shall be
liable for the attorneys’ fees and litigation expenses.  Neither the Indemnitor
nor the Indemnitee shall be responsible to or bound by any settlement made by
the other without its prior written consent, which shall not be unreasonably
withheld or delayed.  The Indemnitor shall keep the Indemnitee reasonably
informed of the progress of any claim, suit or action under this Section 7.1.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
10 of 28

--------------------------------------------------------------------------------

 
 
7.2            Insurance.
 
(a)  
Walgreens Insurance Obligations.  During the Term, Walgreens shall procure and
maintain insurance coverages on an occurrence basis adequate to cover its
indemnity obligations hereunder, including, without limitation:

 
(i)  
Employer’s liability insurance with a limit of $[*****] for bodily injury by
accident per person, and $[*****] bodily injury by disease policy limit;

 
(ii)  
Commercial general liability insurance, including personal injury blanket
contractual liability and broad form property damage, in the amount of $[*****]
per occurrence, $[*****] general aggregate; and

 
(iii)  
Umbrella liability insurance in the amount of $[*****] per occurrence and
aggregate.

 
(b)  
The insurance required by Section 7.2(a) may be made up through a combination of
self-insured retention and traditional insurance.  Throughout the Term,
Walgreens shall (i) provide prompt written notice to Dyax in the event Walgreens
becomes aware or is notified that the insurance described in Section 7.2(a) will
be materially adversely modified or cancelled in such a manner that Walgreens is
no longer in compliance with the requirements of Section 7.2(a) and (B) make
available to Dyax proof of such insurance.

 
(c)  
Dyax Insurance Obligations.  During the Term, Dyax shall procure and maintain
insurance coverages on an occurrence basis adequate to cover its indemnity
obligations hereunder, but in any event not less than amounts reasonably
required by Walgreens, including, without limitation, products liability and
commercial general liability insurance having a limit of not less than $[*****]
per occurrence and umbrella liability insurance in the amount of $[*****] per
occurrence and aggregate, from a duly licensed insurance company maintaining an
A. M. Best’s Rating of A-/IX or better.  Dyax will designate Walgreens as an
“additional insured” under such insurance policy and will obtain a broad form
vendor’s endorsement for products liability for Walgreens.  Within five (5) days
after the Effective Date, Dyax will provide to Walgreens a certificate of
insurance indicating that such obligations have been satisfied, and shall
thereafter make available to Walgreens proof of such insurance upon request.

 
7.3            Limitation on Damages.  EXCEPT WITH RESPECT TO THE GROSS
NEGLIGENCE OR INTENTIONAL MISCONDUCT OF A PARTY, A PARTY’S INDEMNIFICATION
OBLIGATIONS, OR BREACHES OF SECTIONS 3.2 OR ARTICLE VI, NO PARTY SHALL BE LIABLE
TO THE OTHER PARTY FOR SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL, EXEMPLARY OR
CONSEQUENTIAL DAMAGES, INCLUDING BUSINESS INTERRUPTION OR LOST PROFITS, WHETHER
IN CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY OR OTHERWISE;
PROVIDED, HOWEVER, THAT THIS EXCLUSION IS NOT INTENDED TO, NOR SHALL IT, EXCLUDE
DAMAGES OWED TO THIRD PARTIES.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
11 of 28

--------------------------------------------------------------------------------

 
 
ARTICLE VIII – GENERAL TERMS & CONDITIONS
 
8.1            Term and Termination.
 
(a)  
Term and Renewal.  The Term of this Agreement shall commence on the Effective
Date and shall continue for [*****] year, unless earlier terminated pursuant to
this Section 7.1 (the “Initial Term”), provided, that this Agreement shall,
unless either Party shall by notice to the other Party given not less than
[*****] days in advance of the end of the then-current Initial Term or Renewal
Term, as the case may be, be extended automatically for additional [*****] year
periods (“Renewal Term(s)”) at the end of the Initial Term and any Renewal Term
successively.

 
(b)  
Termination for Material Breach.  In the event of a material breach of this
Agreement or the Services Agreement by either Party, the other Party shall have
the right to terminate this Agreement upon [*****] days’ advance notice to the
breaching Party, unless such material breach is cured by the breaching Party
before the end of such [*****] day period or, in the case of a breach which
cannot be cured within [*****] days, the Party in breach is diligently and with
commercially reasonable efforts attempting to cure.  Non-payment by either Party
of any amounts due under this Agreement or the Services Agreement shall
constitute a material breach.

 
(c)  
Termination for Insolvency.  Either Party may terminate this Agreement
immediately upon notice to the other Party if the other Party shall (i) file in
any court or agency pursuant to any statute or regulation of any state, country
or jurisdiction a petition in bankruptcy or insolvency or for reorganization or
for arrangement or for the appointment of a receiver or trustee of it or of its
assets, (ii) propose a written agreement of composition or extension of its
debts, (iii) be served with an involuntary petition against it, filed in any
insolvency proceeding, and such petition shall not be dismissed within [*****]
days after the filing thereof, (iv) propose or be a party to any dissolution or
liquidation, (v) make an assignment for the benefit of its creditors, or (vi)
admit in writing its inability generally to pay its debts as they fall due in
the general course.

 
(d)  
Termination or Expiration of the Services Agreement.  This Agreement shall
terminate immediately upon termination or expiration of the Services Agreement.

 
(e)  
Effect of Expiration or Termination.  Upon expiration or termination of this
Agreement, neither Walgreens nor Dyax shall have continuing obligations or
continuing rights, provided that the provision of Sections 3.10, 3.11(c), 3.17,
Article V, Article VI, Artcile VII and this Article VIII, and to the extent
necessary to give effect to the aforementioned provisions Article I, shall
survive termination or expiration of this Agreement and continue as and to the
extent consistent with their terms.  The expiration or termination of this
Agreement shall not affect the continued validity of any claim or obligation
arising in or attributable to the period prior to such expiration or
termination.

 
(f)  
Force Majeure.  Neither Dyax nor Walgreens shall be liable in damages, or shall
be subject to termination of this Agreement by the other Party, for any delay or
default in performing any obligation hereunder if that delay or default is due
to a Force Majeure, provided that (i) the Force Majeure does not result from the
fault or negligence of the Party relying upon its provision, and (ii) notice of
the Force Majeure is provided by the Party relying on such provision within
[*****] days after the Force Majeure takes place.  If the delay or default in
performance caused by the Force Majeure continues for longer than [*****] days,
the non-performing Party may terminate this Agreement upon [*****] days’ notice
to the other Party.  The Party affected by the Force Majeure shall use all
reasonable efforts to prevent or mitigate its effects on the other Party.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
12 of 28

--------------------------------------------------------------------------------

 
 
8.2            Compliance. Each Party shall comply with Applicable Law with
respect to the performance of its obligations under this Agreement.
 
8.3            Waiver. No waiver by either Party with respect to any breach or
default of any right or remedy and no course of dealing may be deemed to
constitute a continuous waiver of any other breach or default or of any other
right or remedy unless such waiver be expressed in writing by the Party to be
bound.
 
8.4            Status of Parties, Assignment, Change of Control.
 
(a)  
Independent Status of the Parties.  Dyax and Walgreens are independent entities,
each acting in its own name for its own account.  This Agreement is not intended
nor shall it be construed to create a partnership or joint venture between the
Parties.  Neither Party has any authority to act as an agent or representative
of the other, or to contract in the name of or create or assume any obligation
against, or otherwise legally bind, the other Party in any way for any purpose.

 
(b)  
Assignment by Walgreens.  This Agreement, and the rights and obligations of
Walgreens hereunder, may not be transferred or assigned by Walgreens to any
third party without the prior written consent of Dyax, provided that no such
consent will be required in connection with an assignment (i) to any Affiliate,
(ii) to any successor (including the surviving company in any consolidation,
merger or other combination by operation of law or otherwise) or (iii) to any
assignee of all or substantially all of Walgreens’s business in the Territory or
that portion of the business of Walgreens that relates to the activities
contemplated hereby.

 
(c)  
Additional Rights Upon Change in Control of Walgreens.  In the event an
unrelated third party acquires all of the interest in Walgreens through a sale
of stock, a consolidation, merger or other combination, or Walgreens assigns all
or substantially all of Walgreens’s business to an unrelated third party (each
such unrelated third party defined as a “Successor”), then Dyax shall
automatically have the additional right to terminate this Agreement in the event
the Successor does not strictly comply with the terms of this Agreement and such
failure to so comply is not cured by the Successor within [*****] days from
Successor’s receipt of notice of the failure by Dyax.

 
(d)  
Assignment by Dyax.  This Agreement, and the rights and obligations of Dyax
hereunder, may not be transferred or assigned by Dyax to any third party without
the prior written consent of Walgreens, provided that no such consent will be
required in connection with an assignment (i) to any Affiliate, (ii) to any
successor (including the surviving company in any consolidation, merger or other
combination by operation of law or otherwise) or (iii) to any assignee of all or
substantially all of Dyax’s business in the Territory or that portion of the
business of Dyax that relates to the Product.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
13 of 28

--------------------------------------------------------------------------------

 
 
8.5            No Subcontracting or Subdistribution.  All obligations and
services to be performed by Walgreens under this Agreement shall be solely
performed by Walgreens and Walgreens shall not outsource or subcontract any of
its obligations hereunder without Dyax’s prior written consent.
 
8.6            Governing Law.  This Agreement, and the performance of the
Parties hereto, shall be construed and governed according to the laws of the
Commonwealth of Massachusetts, excluding any conflict or choice of law rule or
principles that might otherwise reference construction or interpretation of this
Agreement to the substantive law of another jurisdiction.
 
8.7            Dispute Resolution.  The provisions of Section 15.2 of the
Services Agreement shall apply to this Agreement as though the provisions of
such section were set forth herein in full.
 
8.8            No Rights by Implication.  No rights or licenses with respect to
the Product or the Marks are granted or deemed granted hereunder or in
connection herewith, other than those rights expressly granted in this
Agreement.
 
8.9            Notices.  All notices provided for herein shall be given in
accordance with and governed by the provisions of Section 15.5 of the Services
Agreement as though the provisions of such section were set forth herein in
full.
 
8.10          Recitals.  The foregoing Recitals are hereby incorporated into and
made a part of this Agreement.
 
8.11          Amendments; Waivers.  No modifications or amendments to this
Agreement shall be binding upon the Parties unless made in writing and duly
executed by the Parties’ authorized representatives.  No waiver of any rights
under this Agreement shall be binding upon a Party unless in writing and signed
by that Party.  A waiver of a right in one instance shall not operate as a
waiver of the right in any other instance or of any other term or provision of
this Agreement unless otherwise specifically provided therein.
 
8.12          Remedies.  The rights and remedies provided herein are cumulative
and do not exclude any other right or remedy provided by Applicable Law or
otherwise available except as expressly set forth herein.
 
8.13          Headings.  The headings contained in this Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement or any provision
hereof.
 
8.14          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Execution of this
Agreement by means of exchange of executed signature pages by means of facsimile
or electronic transmission shall have the same effect as the exchange of
originals of such executed signature pages.
 
8.15          Exhibits.  The Exhibits referred to in this Agreement are deemed
incorporated by reference at each place in this Agreement where reference is
made thereto.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
14 of 28

--------------------------------------------------------------------------------

 
 
8.16          Entire Agreement. This Agreement and the Services Agreement
supersede and cancel any previous agreements or understandings, whether oral,
written or implied, heretofore in effect in respect of the subject matter hereof
and thereof, and this Agreement and the Distribution Agreement set forth the
entire agreement between Dyax and Walgreens with respect to the subject matter
hereof and thereof.
 
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
15 of 28

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement by
their duly authorized representatives to be effective as of the Effective Date.
 
DYAX CORP.
 
WALGREENS INFUSION SERVICES, INC.
 
By:
/s/Gustav Christensen
 
 
By:
/s/Frank P. DeStefano
 
Name:
Gustav Christensen
 
 
Name:
Frank P. DeStefano
 
Title:
President and CEO
 
 
Title:
Group VP, Rx Purch.; Supply Chain
 
Date:
8/31/2011
 
 
Date:
8/20/2011

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
16 of 28

--------------------------------------------------------------------------------

 


EXHIBIT A
Product Description


Product Trade Name:
Kalbitor(R)
Generic Name:
ecallantide
NDC Number:
47783-101-01


Kalbitor is a recombinant protein with high affinity and high specificity for
human plasma kallikrein and is used in the treatment of Hereditary Angioedema
(HAE).


Kalbitor is temperature sensitive and must be stored and shipped at 2-8°C
(36-42°F).


Kalbitor is packaged in a single carton containing three 1 mL vials and is
administered through three subcutaneous injections.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
17 of 28

--------------------------------------------------------------------------------

 
 
EXHIBIT B
DYAX’S PRODUCT RETURNS POLICY
 
[*****]
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
18 of 28

--------------------------------------------------------------------------------

 
 
FIRST AMENDMENT TO
 
DISTRIBUTION AGREEMENT
BY AND BETWEEN
DYAX CORP.
AND
WALGREENS INFUSION SERVICES, INC.


THIS FIRST AMENDMENT TO DISTRIBUTION AGREEMENT (the “Amendment”) is made and
entered into as of this 31st day of August, 2012, by and between DYAX CORP., a
Delaware corporation (“Dyax”), and WALGREENS INFUSION SERVICES, INC., a Delaware
corporation (“Walgreens”), to amend that certain Distribution Agreement, dated
as of August 31, 2011, entered into by and between Dyax and Walgreens (the
“Agreement”).  Capitalized terms used herein which are not defined shall have
the meanings given to them in the Agreement.


RECITALS:


WHEREAS, pursuant to the Agreement, Dyax provides Walgreens access to the
pharmaceutical product known as Kalbitor; and,


WHEREAS, the parties desire to provide for certain rebates on Walgreens’
purchases, subject to the terms and conditions set forth herein;


NOW, THEREFORE, for and in consideration of the mutual covenants and promises
set forth herein and in the Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Walgreens and Dyax hereby agree to amend the Agreement as follows:


1.  
Affiliate Purchases.  The Agreement is hereby amended by including the following
as a new Section 3.20:



“3.20  Affiliate Purchases.  Notwithstanding anything to the contrary set forth
in this Agreement, those Affiliates of Walgreens listed on Exhibit 3.20 attached
hereto and made a part hereof, may, in addition to Walgreens, purchase and
distribute Product on the terms and conditions set forth in this
Agreement.  Exhibit 3.20 may be revised from time to time by Walgreens, provided
that Walgreens notifies Dyax of the revisions and Dyax approves of same through
a responsive notice.  “Affiliate” shall mean any entity that directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with, Walgreens.  For purposes of this definition, the
term “controls”, “is controlled by” or “under common control with” means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of such entity, whether through the ownership of
voting securities, by contract or otherwise.”
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
19 of 28

--------------------------------------------------------------------------------

 
 
2.  
Purchase Rebate.  The Agreement is hereby amended by including the following as
a new Section 3.21:



“3.21  Rebate.  If, in any [*****] during the  Initial Renewal Term, with the
[*****] commencing [*****], Walgreens satisfies the Product purchase conditions
with respect to such quarter set forth in Exhibit 3.21 attached hereto and made
a part hereof, then Dyax shall issue a Rebate to Walgreens in the amount
determined in accordance with Exhibit 3.21.  Walgreens shall submit a [*****]
invoice to Dyax setting forth any Rebate amounts then due from Dyax to Walgreens
hereunder for the preceding [*****].  Payment of such invoice shall be issued
within [*****] days after receipt of invoice.  After the expiration of the first
[*****], the [*****] set forth in Exhibit 3.21 will be updated by Dyax prior to
the commencement of the any subsequent [*****].


3.  
Term and Renewal.  The Agreement is hereby amended by deleting Section 8.1(a) in
its entirety and replacing it with the following:



 “(a)  The Term of this Agreement shall commence on the Effective Date and shall
continue for [*****], unless earlier terminated pursuant to this Section 13 (the
“Initial Term”).  The Parties agree to renew the Agreement for an additional
term beginning on the [*****] year anniversary of the Effective Date through
[*****] (“Initial Renewal Term”).  The Agreement may then be extended
automatically for additional [*****] calendar year periods at the end of the
Initial Renewal Term (“Renewal Term”), unless either Party shall by notice to
the other Party given not less than [*****] days in advance of the end of the
then-current Initial Term, Initial Renewal Term or Renewal Term as the case may
be.”


4.  
Ratification of the Agreement.  The parties hereby ratify the terms and
conditions of the Agreement, as amended herein.



IN WITNESS WHEREOF, Walgreens and Dyax, through their respective duly authorized
and acting representatives, have executed and delivered this Amendment to be
effective as of the date first set forth above.
 
DYAX CORP.
 
WALGREEN INFUSION SERVICES, INC.
                   
By:
/s/ Ivana Magovcevic-Liebisch
 
By:
/s/ Paul Mastrapa
         
Name:
Ivana Magovcevic-Liebisch
 
Name:
Paul Mastrapa
         
Title:
Chief Operating Officer
 
Title:
President

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
20 of 28

--------------------------------------------------------------------------------

 
 
Exhibit 3.20
Walgreens Affiliates
 
Name
Address
City
State
Zip
DEA
WAG
Store
#
Springville Pharmacy,
Inc.
40 Centre Drive
Orchard Park
NY
14127
AS4374598
12228
Option Care Ent. d/b/a
Walgreens Infusion
Services
2304 N. 7th Ave
Suite H
Bozeman
MT
59715
FO1948326
15068
Option Care Ent. d/b/a
Walgreens Infusion
Services
404 N 31st St.
Suite 401
Billings
MT
59101-1211
FO1948287
12212
Walgreens Infusion
Services
11341 Lindbergh
Boulevard
Fort Myers
FL
33913
FW2312433
12184
Option Care Ent. d/b/a
Walgreens Infusion
Services
80 Clark Drive #1-A
East Berlin
CT
06023
FO1951210
12182
Walgreens Infusion
Services
8150 Washington
Village Drive
Dayton
OH
45458
FO2991924
12993
Walgreens Infusion
Services
1989 Palomar Oaks
Way, Suite A
Carlsbad
CA
92011
FO2735693
12173
Walgreens Infusion and
Respiratory Services
1410 Heriford Road
Columbia
MO
65202
BO3221479
12208
Walgreens Infusion and
Respiratory Services
10924 John Galt Blvd.
Omaha
NE
66137
BO4207127
12221
Walgreens Infusion
Services
6 Industrial Way West,
Ste C
Eatontown
NJ
07724
FO2286119
1222
Walgreens Infusion and
 Respiratory Services
8120 Evergreen Way
Everett
WA
98203
BO4871059
12246
Walgreens Infusion and
Respiratory Services
50 West Techne
Center Drive, Suite J
Milford
OH
45150
BO4991762
12229
Walgreens Infusion
Services
7325 Deschutes
Avenue, Suite C
Kennewick
WA
99336
BO515272
12248

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
21 of 28

--------------------------------------------------------------------------------

 
 
 
Name
Address
City
State
Zip
DEA
WAG
Store
#

Option Care Ent. d/b/a
Walgreens Infusion Services
2614 Corporate Way
Miramar
FL
33025
BO5268722
12331
Walgreens Infusion
Services
4401 S. 70th Suite 2
Lincoln
NE
68516-3649
BO5334432
12220
Walgreens Infusion
Services
2604 St. Patrick
Avenue, Suite #2
Grand Island
NE
68803
BO5334444
12219
Walgreens Infusion
Services
4170 Lafayette Center
Drive, Suite 300
Chantilly
VA
20151
FW1897074
10626
Option Care Ent. d/b/a
Walgreens Infusion Services
2880 Scherer Dr.,
Suite 840 & 850
St. Petersberg
FL
33716
BO5432050
12188
Walgreens Infusion
Services
50 S. 64th Avenue
Coopersville
MI
49404
BO5473107
12202
Walgreens Infusion
Services
10015 Technology
Blvd., West, Suite 137
Dallas
TX
75660
BO7108764
12238
Walgreens Infusion
Services
1239 Pomona Road
Corona
CA
92882
BO7293157
12176
Walgreens Infusion and
Respiratory Services
1226 Michael Dr.
Suites A & B
Wood Dale
IL
60191-1004
BO7319850
15002
Walgreens Infusion
Services
535 Axminister Dr.
Fenton
MO
63026
BO7320536
12926
Walgreens Infusion
Services
9070 Junction Drive
Suite K
Annapolis
Junction
MD
20701-1141
BO7395975
15060
Walgreens Infusion
Services
9030 Kirby Drive
Houston
TX
77054
BO7543502
12240
Walgreens Infusion and
Respiratory Services
13035 Gateway Drive,
Suite 131
Seattle
WA
98168
BO7600213
12269
Option Care Ent. d/b/a
Walgreens Infusion
Services
66 Amaral Street
East
Providence
RI
02915
BO7702839
12236

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
22 of 28

--------------------------------------------------------------------------------

 
 
 
Name
Address
City
State
Zip
DEA
WAG
Store
#

Walgreens Infusion
Services
2750 Arthur Street
Roseville
MN
55110
BO7944172
12204
Walgreens Infusion
Services
257 Turnpike Rd.
Southborough
MA
01772
BO8240107
12374
Walgreens Infusion
Services
27003 Hills Tech
Court
Farmington Hills
MI
48331
BO8437964
10735
Walgreens Infusion
Services
808 Park North
Boulevard, Suite 100
Clarkston
GA
30021-1946
BO8940860
12190
Walgreens Infusion
Services
1000 S. Benton Drive
Ste 405
Sauk Rapids
MN
56379
FW2288795
12205
Walgreens Infusion
Services
867 West Carmel
Drive
Carmel
IN
46032-5804
BO9241073
12194
Walgreens Infusion
Services at Legacy
Health
16195 S.W. 72nd
Avenue
Portland
OR
97224
BO9463504
12233
Walgreens Infusion
Services
345 Inverness Drive
South, Bldg A, Suite
140
Englewood
CO
80112
BO9580134
12181
Option Care Ent. d/b/a
Walgreens Infusion
Services
8940 Nieman Rd.
Overland Park
KS
66214
FO1875179
10625
Walgreens Infusion
Services
3920 W. Charleston
Blvd, Suite X
Las Vegas
NV
89102-1630
FW2442654
12225
Walgreens Infusion
Services
540 Seco Road, Suite A
Monroeville
PA
15146
FW2829349
13746
Walgreens Infusion
Services
1221 Arrowhead
Court Suite A & B
Crown Point
IN
46307
FW2288454
15006
Trinity Home Care,
L.L.C.
114-02 15th Avenue
1st Floor
College Point
NY
11355
BT5629526
12227
University Option Care
7654 Crosswoods Dr.
Columbus
OH
43235
BU9526217
12499
Walgreens Infusion and
Respiratory Services
477 W. Horton Road
Bellingham
WA
98226-1205
BW3976923
12244

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
23 of 28

--------------------------------------------------------------------------------

 
 
 
Name
Address
City
State
Zip
DEA
WAG
Store
#

Walgreens Infusion
Services
9013 N. 24th Ave.
Suite 6
Phoenix
AZ
85021
BW6185450
15524
Walgreens Infusion and
Respiratory Services
1435 N 113th St.
Wauwalosa
WI
53226
BW7098622
6236
Walgreens Infusion and
Respiratory Services
14220 Northbrook
Dr., Suite 100B
San Antonio
TX
78232
BW8577720
10005
Walgreens Infusion
Services
9401 Chivers St.
Sun Valley
CA
91352
BW9565841
12613
Walgreens Infusion
Services
4000 Chemloal Road,
Suite 100
Plymouth
Meeting
PA
19462-1420
BY1813511
13986
Walgreens Infusion
Services
3895 Adler Place,
Bldg A
Bethlehem
PA
18017
BY3060427
12234
Option Care Ent. d/b/a
Walgreens Infusion
Services
80D W. Platinum Street,
Suite D
Butte
MT
59701-2200
FO1948338
12214
Walgreens Infusion
Services
131 Racine Dr. Suite
100-B
Wilmington
NC
28403
FW2463242
13926
Walgreens Infusion
Services
140 Oxmoor Blvd.,
Suite 140
Birmingham
AL
35209
FO2987153
13049
Walgreens Infusion
Services
3487 Park Ave.
Paducah
KY
42001
FO2987177
12990
Walgreens Infusion
Services
83 Bogle Office Park
Dr., Suite 400
Somerset
KY
42503
FO2987189
12991
Walgreens Infusion
Services
11403 Bluegrass
Pkwy, Suite 400
Louisville
KY
40299
FO2987166
12989
Walgreens Infusion
Services
4380 19th St.
Ashland
KY
41102
FO2987076
12987
Walgreens Infusion
Services
60 Watson Blvd.
Stratford
CT
06615
FW2454663
13735
Walgreens Infusion
Services
1015 Aviation
Parkway, Suite 700
Morrisville
NC
27560
FW2463228
13136

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
24 of 28

--------------------------------------------------------------------------------

 
 
 
Name
Address
City
State
Zip
DEA
WAG
Store
#

MedNow Home
Infusion & RT/HME, A
Walgreens Affiliate
800 S Industry Way
Suite 240
Meridian
ID
83642
FM1076391
13019
Walgreens Infusion
Services
5800 District
Boulevard, Suite 200
Bakersfield
CA
93313
FO2735720
13579
Walgreens Infusion
Services
132 Mission Ranch
Boulevard
Chico
CA
95926
F00519807
12370
Walgreens Infusion
Services
12007 Los Nietos
Road, Unit 7
Santa Fe
Springs
CA
90670-2554
FO0648052
12178
Walgreens Infusion
Services
600 White Clay
Center Dr.
Newark
DE
19711
FO0944670
13831
Walgreens Infusion
Services
1328 N. Ash St.
Spokane
WA
99201
FW2782438
12878
Ultra Care Home Med
Pharmacy
2100 N. Mannheim
Road
Northlake
IL
60164
FU1176240
13743
Vandervill HC /
Walgreens IV & RT
Services
500 Wilson Pike Cir.
Suite 115
Brentwood
TN
37027
FV1522297
12996
Walgreens Infusion
Services
975 Industrial Road
Suites E and G
San Carlos
CA
94070-4117
FW0076770
10661
Walgreens Infusion
Services
4374 Alexander
Boulevard NE,
Suite A-C
Albuquerque
NM
87107
FW0745971
12224
Walgreens Specialty
Infusion Pharmacy
2050 S. Finley Road
Suite 20
Lomard
IL
60148
FW1703962
13791
Walgreens Infusion and
Respiratory Services
3401S. Meridian
Avenue
Oklahoma City
OK
73119
BO9577721
10733
Walgreens Infusion
Services
6630 S. McCarran
Blvd. Suite B14
Reno
NV
89509-6136
FW2276966
15063
Walgreens Infusion
Services
5710 Executive Drive
Suite 10B
Baltimore
MD
21226-1759
FW2326999
15061

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
25 of 28

--------------------------------------------------------------------------------

 
 
Name
Address
City
State
Zip
DEA
WAG
Store
#

Crescent Healthcare Inc.
11980 Telegraph
Road, Suite 102
Santa Fe
Springs
CA
90670
FC3041376
15412
Crescent Healthcare Inc.
11980 Telegraph
Road, Suite 100
Santa Fe
Springs
CA
90670
FC3041352
15413
Crescent Healthcare Inc.
2547 Barrington Court
Hayward
CA
94545
FC3042582
15418
Crescent Healthcare Inc.
10070 Carroll Canyon
Road, Suite 100
San Diego
CA
92131
FC3039446
15421
Crescent Healthcare Inc.
2010 Iowa Ave, Ste 110
Riverside
CA
92507
FC3042607
15420
Crescent Healthcare
2911 Martin Luther
King Blvd.
Panama City
FL
32405
FC3042710
15414
Crescent Healthcare Inc.
2995 McMillan Ave.,
Suite 196
San Luis
Obispo
CA
93401
FC3041364
15411
Crescent Healthcare Inc.
38-822 El Desierto,
Suite B
Palm Desert
CA
92211
FC3042594
15419
Walgreens Specialty
Pharmacy #10997
500 Noblestown Rd.,
Ste 200
Carnegie
PA
15106
BF8715861
10997
Walgreens Specialty
Pharmacy #12201
1143 Highland Dr.,
Ste D
Ann Arbor
MI
48108
FO1120500
12201
Walgreens Specialty
Pharmacy LLC
9775 SW Gemini Dr.,
Ste 1
Beaverton
OR
97008
FW0525850
12314
Walgreens Specialty
Pharmacy #13626
7164 Technology Dr.
Ste. 100
Frisco
TX
76034
B19716687
13625
Walgreens Specialty
Care Center
1301 2nd Ave. SW 290
Largo
FL
33770-2209
n/a
13848
Walgreens Specialty
Care Center
3131 N. McMullen
Booth Road
Clearwater
FL
33761-2008
n/a
12183

Walgreens Specialty
Care Center
2700 W Dr Martin
Luther King Blvd,
Suite 200
Tampa
FL
33607
n/a
15095

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
26 of 28

--------------------------------------------------------------------------------

 
 
 
Name
Address
City
State
Zip
DEA
WAG
Store
#

Walgreens Specialty
Care Center
969 Greentree Rd,
3rd Fl.
Pittsburgh
PA
15220
MB2268111
13889
Walgreens Speciality
Care Center
4721 McKnight Road
Suite B125
Pittsburgh
PA
15237
MB2603729
15084

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
27 of 28

--------------------------------------------------------------------------------

 
 
Exhibit 3.21
Volume Purchase Rebates


[*****]




Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
28 of 28